
	
		III
		111th CONGRESS
		2d Session
		S. RES. 637
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2010
			Ms. Cantwell (for
			 herself and Mrs. Murray) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Commending the Seattle Storm for winning
		  the 2010 Women’s National Basketball Association Championship.
	
	
		Whereas, on September 16, 2010, the Seattle Storm
			 (referred to in this preamble as the Storm) defeated the Atlanta
			 Dream by a score of 87 to 84 to win the Women’s National Basketball Association
			 (referred to in this preamble as the WNBA) Championship;
		Whereas this victory is the second championship in the
			 11-year history of the Storm franchise;
		Whereas the Storm had the most wins in the league during
			 the 2010 regular season;
		Whereas the Storm tied the record for wins in a WNBA
			 regular season with 28, including a 13-game win streak;
		Whereas the Storm did not lose a single game at home
			 during the entire 2010 season;
		Whereas the 2010 season was the best season in Storm
			 franchise history;
		Whereas the Storm had a regular season record of 28–6 and
			 a winning percentage of .824, the best of any professional sports team in
			 Seattle history;
		Whereas the Storm won all 7 games the team played in the
			 postseason, becoming only the fourth WNBA team to win the championship without
			 a postseason loss, the first since 2002;
		Whereas center/forward Lauren Jackson was named the Most
			 Valuable Player of the WNBA Finals, scoring 67 points and earning 24 rebounds
			 during the series;
		Whereas Lauren Jackson was named the Most Valuable Player
			 of the WNBA regular reason for the third time in her WNBA career;
		Whereas Lauren Jackson received the most votes of the
			 All-WNBA first team, and guard Sue Bird was named to the All-WNBA second
			 team;
		Whereas Lauren Jackson and Sue Bird won their second
			 career championships with the Storm;
		Whereas each of the starting players for the Storm scored
			 at least 10 points in the final game;
		Whereas the owners of the Storm, Dawn Trudeau, Lisa
			 Brummel, Anne Levinson, and Ginny Gilder, have invested in the success of the
			 Storm and prevented the franchise from leaving Seattle;
		Whereas the owners of the Storm have set the example for
			 the leadership of women in professional sports;
		Whereas head coach of the Storm, Brian Agler, with the
			 help of assistant coach Nancy Darsch, led the team to its second WNBA
			 championship through leadership and a winning philosophy;
		Whereas head coach Brian Agler was named the 2010 WNBA
			 Coach of the Year;
		Whereas the management of the Storm has been successful in
			 building an outstanding team by drafting new players and signing key free
			 agents;
		Whereas the Storm is headquartered in the 7th
			 Congressional District of Washington in the Interbay neighborhood of Seattle,
			 Washington;
		Whereas the Storm is the only professional basketball
			 franchise in the City of Seattle; and
		Whereas the 2010 Storm team is evidence of what can be
			 accomplished when self is set aside and a teamwork mentality is adopted by all
			 of the players: Now, therefore, be it
		
	
		That the Senate—
			(1)commends—
				(A)the Seattle Storm
			 for winning Women’s National Basketball Association championship; and
				(B)the people of
			 Washington State for their support of the team;
				(2)recognizes the
			 achievements of all the players, coaches, and support staff who were
			 instrumental in the success of the Seattle Storm during the 2010 Women’s
			 National Basketball Association season; and
			(3)requests the
			 Secretary of the Senate to transmit an enrolled copy of this resolution for
			 appropriate display to the Seattle Storm.
			
